Citation Nr: 0026630	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-04 698A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for status post 
cerebrovascular accident or stroke.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the Puerto Rico Army National 
Guard, including a period of inactive duty for training for 
the weekend of March 8-9, 1997.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Service medical records establish that the appellant suffered 
a cerebrovascular accident while on inactive duty for 
training on March 8, 1997.


CONCLUSION OF LAW

The claim of entitlement to service connection for status 
post cerebrovascular accident is denied as a matter of law 
for failure to state a claim upon which relief may be 
granted.  38 U.S.C.A. §§ 101(22),(23),(24), 1110 (West 1991); 
38 C.F.R. § 3.6(a),(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that disability compensation will be 
provided "for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war."  38 U.S.C.A. § 1110 
(West 1991).

The law defines "active military, naval or air service" as 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or dies from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a).

The United States Court of Appeals for Veterans Claims (the 
Court) has consistently held that only service department 
records can establish if and when a person was serving on 
active duty, active duty for training, or inactive duty for 
training.  See, Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

As shown above, the law makes a clear distinction between 
active duty for training and inactive duty for training.  An 
individual on inactive duty for training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See, Brooks v. Brown, 5 
Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a).  In Brooks the Court upheld a precedent 
opinion of the VA's General Counsel (O.G.C. Prec. 86-90 (July 
18, 1990)) that held that a myocardial infarction was not an 
injury for purposes of service connection based on inactive 
duty for training service.

In the aforementioned opinion, the General Counsel stated, in 
connection with a discussion of the plain meanings of the 
words injuries and disease from 38 U.S.C.A. §§ 101(24), 1110, 
"[w]e see little more basis for regarding a heart attack as 
an injury than for similarly regarding pneumonia, typhoid, 
yellow fever, small pox, or any other ailment which a soldier 
might catch, or which, if he already had it, might disable 
him while on a short tour of duty.  In each of such illnesses 
there are physical changes in the body such as congestions 
and swellings, comparable to those which cause a heart 
attack."  The Court in Brooks agreed, stating, ". . . VA's 
precedent opinion that a myocardial infarction is not an 
injury for purposes of service connection for inactive duty 
for training reservists is not "inconsistent with the 
statutory mandate" and does not "frustrate the policy that 
Congress sought to implement"".  Brooks, 5 Vet. App. at 487 
(citing Federal Election Commission v. Democratic Senatorial 
Campaign Comm., 454 U.S. 27, 31-32, 102 S.Ct. 38, 41-42, 40 
L.Ed.2d 23 (1981)).  It seems clear to the Board that the 
legislative intent of the term "injuries" as used in the 
context of service connection based on inactive duty 

for training service was meant to encompass the plain meaning 
of that word, such as, for situations where a soldier fell 
and hurt his knee or other extremity.

The evidence shows that the service department has determined 
the appellant's service on March 8-9, 1997, to be inactive 
duty for training and this determination is binding on the 
Board.  See, DD Form 261; Venturella, 11 Vet. App. 340; 
Cahall, 7 Vet. App. 232.

The service medical records clearly establish that the 
appellant suffered a cerebrovascular accident (hypertensive 
encephalopathy) on March 8, 1997 while on inactive duty for 
training.  In line with O.G.C. Prec. 86-90 and Brooks, supra, 
the appellant's cerebrovascular accident sustained while he 
was on inactive duty for training in March 1997 clearly 
represented a disease process as opposed to injuries in that, 
as the General Counsel stated in 86-90, "there is no 
evidence showing that [he] suffered any independent blow or 
injury while on this inactive duty for training tour which 
would have precipitated the infarction".  In this regard, 
the facts show that the appellant was on inactive duty for 
training when he suffered a cerebrovascular accident.  In the 
Board's view, the cerebrovascular accident is not unlike the 
heart attack that the General Counsel in O.G.C. Prec. 86-90 
concluded was a disease process rather than an injury under 
38 U.S.C.A. §§ 101(24), 1110, an illness that resulted in 
physical changes in the body such as congestions and 
swellings.

In light of the above, the Board finds that the appellant is 
not entitled to service connection for a cerebrovascular 
accident suffered while on inactive duty for training since a 
cerebrovascular accident is in the nature of a disease and 
not an injury.  38 U.S.C.A. § 101(24), 1110 (West 1991); 
38 C.F.R. § 3.6(a) (1999).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
elaborated on the difference between claims which are not 
well grounded and those which fail as a matter of law.  It 
stated that a claim is not well grounded when the character 
of the evidence in the claim is insufficient to warrant a 
further determination on the merits.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994);  see 38 U.S.C. § 5107(a) (1992).  
The Court 



distinguished not well grounded claims from those where the 
law is dispositive.  It stated that the latter occur when 
there is the "absence of legal merit or the lack of 
entitlement under the law."  Id. (citing FED.R.CIV.P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  The Court went on to deny as a matter of law a 
veteran's claim seeking relief from VA recoupment of her 
readjustment pay because the law allowed the recoupment.  Id. 
at 429.  

In the present case, the appellant is claiming that he is 
entitled to service connection for a cerebrovascular accident 
suffered while on inactive duty for training.  For service 
connection to be granted based on inactive duty for training, 
there must be a disability as a result of an injury rather 
than as a result of a disease.  Brooks, 5 Vet. App. at 487.  
Here, the appellant did not suffer an injury but rather 
suffered from a cerebrovascular accident which is in the 
nature of a disease.  Consequently, he cannot be granted 
service connection for status post cerebrovascular accident 
pursuant to existing law.  Because there is a "lack of 
entitlement under the law", the claim fails.

Finally, the Board notes that it has decided the present 
appeal on a different legal basis than the RO did.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond, and, if not, whether the claimant will be prejudiced 
thereby.  See. Benard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations as the RO.  

The Board has concluded that the appellant was not entitled 
to benefits under the law and regulations.  The result is the 
same.


ORDER

Service connection for status post cerebrovascular accident 
or stroke is denied.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

